SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2010 BAYTEX ENERGY TRUST (Translation of registrant’s name into English) 2200, 205 – 5TH AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 2V7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F£ Form 40-FS Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes£ NoS If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Exhibits 99.2 and 99.3 to this report, furnished on Form 6-K, shall be incorporated by reference into the registrant’s Registration Statements on Form F-10 (333-160675) and Form S-8 (333-163289) under the Securities Act of 1933, as amended. The following documents attached as exhibits hereto are incorporated by reference herein: Exhibit No. Document BAYTEX ENERGY TRUST ANNOUNCES THIRD QUARTER 2010 RESULTS MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2010 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 CEO CERTIFICATION CFO CERTIFICATION SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY TRUST(Registrant) By: Baytex Energy Ltd. /s/ W. Derek Aylesworth Name: W. Derek Aylesworth Title: Chief Financial Officer Dated: November 10, 2010
